t c memo united_states tax_court marcus c seay petitioner v commissioner of internal revenue respondent docket no filed date marcus c seay pro_se steven m webster for respondent memorandum opinion wells judge the instant case is before the court on respondent’s motion for summary_judgment pursuant to rule after considering respondent’s motion and petitioner’s response 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue we conclude that no issues of material fact that require trial remain for the reasons stated below we shall grant respondent’s motion for summary_judgment background at the time of filing the petition petitioner resided in gastonia north carolina petitioner failed to file federal_income_tax returns or pay taxes for taxable years and during each of the years in issue petitioner had income in the form of wages dividends capital_gains interest and nonemployee compensation on date respondent issued separate notices of deficiency to petitioner for the and taxable years the notices determined the deficiency for each year plus sec_6651 and sec_6654 additions to tax petitioner timely petitioned this court for redetermination of the deficiencies respondent timely filed an answer at the call of the calendar for the instant case on date the court ruled that respondent’s proposed stipulation of facts was deemed established pursuant to respondent’s rule f motion the instant case was continued and on date respondent moved for summary_judgment petitioner timely filed a response but failed to state any specific facts that show the existence of a genuine question of material fact discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts that show a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 petitioner has not set forth specific facts showing the existence of a genuine issue of material fact petitioner contends that the records of petitioner’s income subpoenaed from the payers by respondent were not properly admitted under the federal rules of evidence petitioner’s contention is without merit what petitioner fails to understand is that the amounts of his income for the years in issue in the instant case have been deemed admitted at no time in the instant case did petitioner provide any evidence that the amounts or the deficiencies determined by respondent therefrom were other than as respondent has determined accordingly we hold that no genuine issue of material fact exists requiring trial and respondent is entitled to summary_judgment we have considered all of petitioner’s contentions and to the extent they are not addressed herein they are irrelevant moot or without merit to reflect the foregoing decision will be entered an appropriate order and
